DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 August, 2020 and 6 December, 2021 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of various errors and discrepancies within drawings. Reference character “122” has been used to designate both the drive mechanism and positioner support rail carriage (par. 25). In addition, reference character “122” is shown in figure 3A pointing to a structure (proximate to the opposite end of the support block “174”) of carriage “124”, wherein “122”is described as a separate carriage to the structure of carriage “124”.  Reference character “116” is described as the worm gear reducer gear box (par. 28; shown in figure 2, 4, 5, and 7), and later, is shown in figure 3A as pointing towards the structure described as the detector circuit box and bayonet connector (par. 29 and figure 5). Figure 4 references the circuit box and bayonet connector (par. 29 and figure 5) as the annular position sensor, “132”, designated twice within the same figure. Figure 7, similarly, references the circuit box and bayonet connector (par. 29 and figure 5) as the annular position sensor, “132”, and further, provides reference character “130”, initially provided in figure 5 as the multipole ring, as the structure shown to be correlated to the annular position sensor “132”. Paragraph 32 explains “Support block 160 has a first cross bore 164 complementarily positioned to the retaining pin 162.”, however, figure 2 depicts cross bore “164” being associated at a separate support block, “160”, rather than support block, “158”, which the retaining pin “162” is associated with. Further, Figure 7 points to a structure and designates it as the retaining pin, “166”. However, as understood from the specification (par. 32) and figure 2, the retaining pin, “166” is received by the cross bore, “164”. The structure designated in figure 7 is a different structure than understood by the above-referenced specification and figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are, further, objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “172” designating the first support block associated with the carriage, “124”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The preliminary amendments made to the specification on 11 September, 2020, and have been entered. The examiner acknowledges the amendments do not enter any new matter, particularly, amendments to paragraph 11 are fully supported by original claim 20, as indicated by the Applicant. See MPEP §2163.06 – III. Amendments to paragraph 10 merely correct a typographical error.

Claim Objections
Claims 1-2, 9-10 are objected to because of the following informalities:  
Claim 1 recites, “wherein the air motor assembly is fastened to the carriage via the spur gear housing and the spur gear housing is selectively rotatable on the carriage between a locked position with the spur gear engaging the rail to which the carriage is mounted and an unlocked position with the spur gear disengaged with the rail to which the carriage is mounted”, which should be corrected to - -wherein the air motor drive assembly is fastened to the carriage via the spur gear housing and the spur gear housing is selectively rotatable on the carriage between a locked position with the spur gear engaging the rail to which the carriage is mounted and an unlocked position with the spur gear disengaged with the rail to which the carriage is mounted - -. See 37 CFR 1.71(a).
Claim 2 recites, “wherein the air motor shaft is coupled to a sensor sensing rotary position of the air motor shaft from which spur gear position and hence carriage position on the one of the guide rails may be calculated”, which should be corrected to - -wherein the 
Claim 9 recites, “wherein the spur gear housing has a side cover adapted prevent entry of debris into the spur gear during operation of the assembly”, which should be corrected to - - wherein the spur gear housing has a side cover adapted to prevent entry of debris into the spur gear during operation of the air motor drive assembly - -. See 37 CFR 1.71(a)
Claim 10 recites, “wherein the air motor assembly is fastened to the carriage via the spur gear housing and the spur gear housing is selectively rotatable on the carriage between a locked position with the spur gear engaging the rail to which the carriage is mounted and an unlocked position with the spur gear disengaged with the rail to which the carriage is mounted”, which should be corrected to - -wherein the air motor drive assembly is fastened to the carriage via the spur gear housing and the spur gear housing is selectively rotatable on the carriage between a locked position with the spur gear engaging the rail to which the carriage is mounted and an unlocked position with the spur gear disengaged with the rail to which the carriage is mounted - -. See 37 CFR 1.71(a).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “and wherein the air motor assembly is fastened to the carriage via the spur gear housing and the spur gear housing is selectively rotatable on the carriage between a locked position within the spur gear engaging the rail to which the carriage is mounted and an unlocked position with the spur gear disengaged with the rail to which the carriage is mounted”, which is indefinite. It is unclear to which carriage, i.e., the positioner support rail carriage or the lance drive support carriage, and which rail, i.e., the upper guide rail, the lower guide rail, or the positioner support rail, the air motor assembly is fastened to and mounted on.  More so, the claim provides the air motor drive assembly is fastened to each of the positioner support rail carriage and the lance drive carriage. However, with each being disposed on different rails and being different structures, it is unclear how the air motor assembly is fastened to one of the carriages and one of the rails. Looking at the specification and accompanied figures, it is evident that an air drive motor assembly is fastened to the positioner support rail carriage and an air drive motor assembly is fastened to the flexible lance drive support carriage.  As such, there are two air drive motor assemblies (114 associated with carriage, 122, and an additional 114 associated with carriage, 124; figures 2-3B, at least). As such, it is being interpreted, for examination purposes, that each the positioner support rail carriage and the lance drive support carriage are fastened to an air motor drive assembly, such that wherein each air motor drive assembly is fastened to the respective carriage between a locked position with the spur gear engaged on the respective rail of the respective carriage and an unlocked position with the spur gear disengaged with the respective rail of the respective carriage to which the respective carriage is mounted.
Claims 2-9 depend from rejected claim 1, and thereby, are further rejected under 35 U.S.C. 112(b). Furthermore, similar corrections should be made to claims 2-9 to particularly name the particular carriage and/or rail being defined, as further recitations are indefinite.
Claim 2 recites the limitation "spur gear position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted the limitation is directed to a spur gear position. 
Furthermore, claim 2 recites, “hence carriage position on the one of the guide rails may be calculated”, which renders the claim indefinite. Particularly, it is unclear whether or not the functional language of the limitation is required by the claim or not, due to the recitation of “may”. Is the invention intended to be defined functionally performing the function or not? For examination purposes, it is being interpreted that the carriage position on the guide rail is calculated.
Claims 3-5 depend from rejected claim 1, and thereby, are further rejected under 35 U.S.C. 112(b).
Claim 10 recites, “and wherein the air motor assembly is fastened to the carriage via the spur gear housing and the spur gear housing is selectively rotatable on the carriage between a locked position within the spur gear engaging the rail to which the carriage is mounted and an unlocked position with the spur gear disengaged with the rail to which the carriage is mounted”, which is indefinite. It is unclear to which carriage, i.e., the positioner support rail carriage or the lance drive support carriage, and which rail, i.e., the upper guide rail, the lower guide rail, or the positioner support rail, the air motor assembly is fastened to and mounted on.  More so, the claim provides the air motor drive assembly is fastened to each of the positioner support rail carriage and the lance drive carriage. However, with each being disposed on different rails and being different structures, it is unclear how the air motor assembly is fastened to one of the carriages and one of the rails. Looking at the specification and accompanied figures, it is evident that an air drive motor assembly is fastened to the positioner support rail carriage and an air drive motor assembly is fastened to the flexible lance drive support carriage.  As such, there are two air drive motor assemblies (114 associated with carriage, 122, and an additional 114 associated with carriage, 124; figures 2-3B, at least). As such, it is being interpreted, for examination purposes, that each the positioner support rail carriage and the lance drive support carriage are fastened to an air motor drive assembly, such that wherein each air motor drive assembly is fastened to the respective carriage between a locked position with the spur gear engaged on the respective rail of the respective carriage and an unlocked position with the spur gear disengaged with the respective rail of the respective carriage to which the respective carriage is mounted.
Claims 11-13 depend from rejected claim 10, and thereby, are further rejected under 35 U.S.C. 112(b). 

Allowable Subject Matter
Claims 14-20 are allowable.
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/01/2022